Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Paul Crook appeals from the district court’s order denying his motions *266filed in his related criminal cases. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Crook, Nos. 3:04-cr-00058-MOC-DSC-1; 3:04-cr-00059-MOC-DSC-1 (W.D.N.C. Oct. 21, 2015). We deny Crook’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials befóre this court and argument would not aid the decisional process.

AFFIRMED.